704 N.E.2d 112 (1998)
In the Matter of Shirley K. COMER
No. 45S00-9407-DI-671.
Supreme Court of Indiana.
December 22, 1998.

ORDER OF REINSTATEMENT
The Indiana Supreme Court Disciplinary Commission has adopted the Hearing Officer's Findings of Fact recommending the reinstatement of the petitioner, Shirley K. Comer, to the practice of law. The Court finds that the Commission's recommendations should be approved.
IT IS THEREFORE ORDERED that Shirley K. Comer is reinstated as an attorney in the State of Indiana.
The Clerk of this Court is directed to forward copies of this order to the parties and their attorneys, to the Indiana Board of Law Examiners, to the Indiana Commission for Continuing Legal Education, and to all parties who previously were notified of this *113 Court's order suspending Shirley K. Comer from the practice of law on March 23, 1995.
All justices concur.